           Case 5:20-cv-04091-GEKP Document 10 Filed 10/26/20 Page 1 of 7


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASON A. SANABRIA
     Plaintiff

       v.                                             CIVIL ACTION NO. 20-CV-4091

DR. GREGORY HELLWIG, et al
     Defendants

                                        MEMORANDUM

PRATTER,J.                                                                 OCTOBE~, 2020.

       Plaintiff Jason A. Sanabria, a prisoner at the Lehigh County Jail, filed this civil action

pursuant to 42 U.S.C. § 1983. He seeks to proceed informa pauperis. 1 For the following

reasons, the Court will grant Mr. Sanabria leave to proceed in forma pauperis and dismiss his

Complaint without prejudice to amendment.

      I.       FACTUALALLEGATIONS2

      Mr. Sanabria's Complaint is unclear and disjointed, and his handwriting is difficult to

read. The Court has nevertheless done its best to interpret his allegations. Mr. Sanabria appears

to have named the following Defendants in their official capacities: (1) Dr. Gregory Hellwig,



1
 Mr. Sanabria submitted his Complaint without either paying the fees to commence this civil
action or filing a motion to proceed in forma pauperis with a certified copy of his prisoner trust
fund account statement for the six-month period preceding the filing of his Complaint as required
by 28 U.S.C. § 1915(a)(2). After being given time to either pay the fees or seek leave to proceed
informa pauperis, (see ECF No. 3), Mr. Sanabria returned with a deficient Motion to Proceed In
Forma Pauperis that did not include the required account statement. The Court denied that
Motion but gave Mr. Sanabria another opportunity to cure. (ECF No. 8.) The Court's Order,
however, appears to have crossed in the mail with a second Motion to Proceed In Forma
Pauperis and Mr. Sanabria's prison account statement, which are now before the Court.
2
 The following allegations are taken from the Complaint and from public dockets of which the
Court takes judicial notice. See Buck v. Hampton Twp., 452 F.3d 256,260 (3d Cir. 2006).
           Case 5:20-cv-04091-GEKP Document 10 Filed 10/26/20 Page 2 of 7


who appears to be a physician at St. Luke's Hospital in Allentown, and potentially "other staff'

who work at the hospital; (2) "APD/Mr. Smith/Mr. Blood", which appears to be a reference to

. two officers of the Allentown Police Department; and (3) the Commonwealth of Pennsylvania.

(ECF No. 1 at 2.) 3 He indicates that his claims occurred at St. Luke's Hospital and "other

locations" on several dates, specifically, April 22, 2016, January 26, 2019, December 27, 2019,

and July 26, 2020. (Id. at 4.)

         As the basis for his claims, Mr. Sanabria alleges:

         I was having trouble getting life right so I called for a 201 and they take me to the
         hospital then after stating my rights returned me then physically abused me be [sic]
         repeatedly smacking me and putting excessive pressure on my head cause me a
         nose bleed.

(Id.) Mr. Sanabria attached to his Complaint other complaints captioned for the United States

Court of Federal Claims. In one complaint, he alleges that Officers Blood and Smith subjected

him to excessive force when they brought him to St. Luke's Hospital and that medical staff

abused him. (Id. at 7-8.) In a second complaint, he claims he pied no lo contendere in a criminal

proceeding, possibly despite his innocence. (Id. at 9-10.) In a third complaint, Mr. Sanabria

alleges that he experienced anxiety and an asthma attack from sedation after being released from

a homeless shelter. (Id. at 12-13.) Mr. Sanabria also attached as exhibits claims he appears to

have sent to the Federal Bureau oflnvestigation regarding alleged malpractice committed by Dr.

Hellwig on January 26, 2019, (id. at 14), and an alleged assault committed against him on

December 27, 2019, (id. at 15). Mr. Sanabria seeks $25 million in damages for physical and

mental injuries. (Id. at 5.)

         A search of public records reveals that several criminal proceedings have been initiated

against Mr. Sanabria in the Lehigh County Court of Common Pleas in recent years. Most


3
    The Court adopts the pagination supplied by the CM/ECF docketing system.

                                                   2
         Case 5:20-cv-04091-GEKP Document 10 Filed 10/26/20 Page 3 of 7


recently, on July 26, 2020, one of the dates mentioned in his Complaint, Mr. Sanabria was

charged with aggravated assault, harassment and related charges. Commonwealth v. Sanabria,

MJ-31201-CR-0000265-2020. Those charges were recently transferred to the Lehigh County

Court of Common Pleas for further proceedings. Commonwealth v. Sanabria, CP-39-CR-

0002787-2020 (C.P. Lehigh). It appears Mr. Sanabria initially attempted to file his Complaint in

his criminal proceeding, and that the state court forwarded it to this Court for docketing. (ECF

No. 1 at 18.) Mr. Sanabria subsequently filed additional letters and exhibits with this Court in

support of his claims, some of which duplicate the information included in his initial filing and

some of which are illegible. (ECF Nos. 4 & 5.)

       II.     STANDARD OF REVIEW

        The Court will grant Mr. Sanabria leave to proceed informa pauperis because it appears

that he is incapable of prepaying the fees to commence this civil _action. 4 Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(ii) requires the Court to dismiss the Complaint if it fails to state a claim. To

state a claim, a pleading must contain "sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations

omitted). Conclusory statements and naked assertions will not suffice. Id As Mr. Sanabria is

proceeding prose, the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d

333, 339 (3d Cir. 2011).

       Moreover, a complaint may be dismissed for failing to comply with Federal Rule of Civil

Procedure 8. Garrett v. Wexford Health, 938 F.3d 69, 91 (3d Cir. 2019). To conform to Rule 8,

a pleading must contain a short and plain statement showing that the plaintiff is entitled to relief.

See Trava/ine v. U.S. Supreme Court, 424 F. App'x 78, 79 (3d Cir. 2011). The Third Circuit


4
  The Court accepts Mr. Sanabria's prison account statement as substantial compliance with 28
U.S.C. § 1915(a)(2). As Mr. Sanabria is a prisoner, he will be obligated to pay the filing fee in
installments pursuant to 28 U.S.C. § 1915(b).
                                               3
        Case 5:20-cv-04091-GEKP Document 10 Filed 10/26/20 Page 4 of 7


recently explained that in determining whether a pleading meets Rule 8's "plain" statement

requirement, the Court should "ask whether, liberally construed, a pleading 'identifies discrete

defendants and the actions taken by these defendants' in regard to the plaintiffs claims."

Garrett, 938 F.3d at 93 (citation omitted). A pleading may still satisfy the "plain" statement

requirement "even if it is vague, repetitious, or contains extraneous information" and "even if it

does not include every name, date, and location of the incidents at issue." Id. at 93-94. The

important consideration for the Court is whether, "a prose complaint's language ... presents

cognizable legal claims to which a defendant can respond on the merits." Id. at 94.

        However, "a pleading that is so 'vague or ambiguous' that a defendant cannot reasonably

be expected to respond to it will not satisfy Rule 8." Id. at 93; see also Fabian v. St. Mary's

Med. Ctr., Civ. A. No. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) ("Federal

Rule of Civil Procedure 8 requires that pleadings provide enough information to put a defendant

on sufficient notice to prepare their defense and also ensure that the Court is sufficiently

informed to determine the issue.") (quotations omitted). Dismissals under Rule 8 are "'reserved

for those cases in which the complaint so confused, ambiguous, vague, or otherwise

unintelligible that its true substance, if any, is well disguised.'" Garrett, 938 F.3d at 94 (quoting

Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988)).

       III.    DISCUSSION

       "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atldns, 487 U.S. 42, 48 (1988).

Furthermore, "[a] defendant in a civil rights action must have personal involvement in the

alleged wrongs" to be liable. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).

For the following reasons, Mr. Sanabria's claims fail as pled.

                                                  4
         Case 5:20-cv-04091-GEKP Document 10 Filed 10/26/20 Page 5 of 7


        Mr. Sanabria's Complaint is unclear and difficult to understand, in part because of his

handwriting. Many of Mr. Sanabria's allegations are disjointed or disconnected, such that it is

difficult to clearly understand what happened, when it happened, and who was involved in the

events giving rise to his claims. Mr. Sanabria appears to be raising different types of claims

against numerous Defendants based on several incidents or events, and he does not clearly

connect the named Defendants to the allegations against them. These pleading deficiencies make

it challenging to screen the Complaint and would make it difficult for a Defendant to

meaningfully respond to the pleading. Cf Lawal v. McDonald, 546 F. App'x 107, 113 (3d Cir.

2014) (pleading that relied on "repeated and collective use of the word 'Defendants"' was

ambiguous about each Defendant's role in the events giving rise to plaintiffs claims).

Accordingly, the Complaint fails to comply with Rule 8.

        Lack of clarity aside, the Court can discern certain overarching defects in Mr. Sanabria's

§ 1983 claims. The Eleventh Amendment bars suits against a state in federal court when the

state has not waived that immunity. See Will v. Mich. Dep 't ofState Police, 491 U.S. 58, 65-66

(1989). The Commonwealth of Pennsylvania has not waived that immunity. See 42 Pa. Cons.

Stat.§ 8521(b). Additionally, the Commonwealth is not considered a "person" for purposes of§

1983. See Will, 491 U.S. at 69. Accordingly, Mr. Sanabria cannot state a§ 1983 claim against

the Commonwealth.

       Furthermore, Dr. Gregory Hellwig and other hospital staff, all of whom appear to be

employed by St. Luke's Hospital, are not state actors and nothing in the Complaint plausibly

suggests that they could be considered state actors. See Leshko v. Servis, 423 F.3d 337, 339 (3d

Cir. 2005) (explaining that whether a private entity is acting under color of state law -   i.e.,

whether the defendant is a state actor -   depends on whether there is "such a close nexus

between the State and the challenged action' that seemingly private behavior may be fairly

                                                  5
         Case 5:20-cv-04091-GEKP Document 10 Filed 10/26/20 Page 6 of 7


treated as that of the State itself' (internal quotations omitted)). For that reason, any claims

against those Defendants fail. Although Mr. Sanabria only sued these Defendants in their

official capacities, such that their claims are essentially brought against St. Luke's Hospital, this

logic would also hold true for any claims against them in their individual capacities.

        Finally, Mr. Sanabria's claims against "APD/Mr. Smith/Mr. Blood", also fail. Claims

against municipal officials named in their official capacity are indistinguishable from claims

against the municipality. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) ("Official-

capacity suits ... 'generally represent only another way of pleading an action against an entity of

which an officer is an agent."') (quoting Monell v. N Y.C. Dept. ofSoc. Servs., 436 U.S. 658,

690, n. 55 (1978)). In other words, "an official-capacity suit is, in all respects other than name,

to be treated as a suit against the entity." Id. To state a claim for municipal liability, a plaintiff

must allege that the defendant's policies or customs caused the alleged constitutional violation.

See Monell, 436 U.S. at 694 (1978). The plaintiff "must identify [the] custom or policy, and

specify what exactly that custom or policy was" to satisfy the pleading standard. McTernan v.

City of York, 564 F.3d 636,658 (3d Cir. 2009). As Mr. Sanabria has not alleged a municipal

policy or custom that led to the violation of his constitutional rights, his official capacity claims

against these Defendants fail.

       IV.     CONCLUSION

       For the foregoing reasons, the Court will grant Mr. Sanabria leave to proceed informa

pauperis and dismiss his Complaint. 5 The Court will dismiss with prejudice Mr. Sanabria's

claims against the Commonwealth because he cannot cure those claims. However, as it is




5
 To the extent Mr. Sanabria also intended to pursue malpractice or other claims under state law,
he has not pled an independent basis for jurisdiction. See 28 U.S.C. § 1332(a).
                                                   6
         Case 5:20-cv-04091-GEKP Document 10 Filed 10/26/20 Page 7 of 7


possible that Mr. Sanabria could amend his remaining claims, he will be given leave to file an

amended complaint. An Order follows that provides further instruction as to amendment.




                                               7
